Petition dismissed, the petitioner not making any proof whatever, and although warned at March Term, 1820, and at last July Term, of the necessity of bringing proof to show that Joseph Tam was seised of land during the marriage and death. He never produced a title of evidence to prove any title to Tam in the land. Indeed he never had examined, or made the last preparation. I think it is probable that the widow was entitled to' dower in some land or mills; but it is to be doubted whether the sawmill, on which he seemed to rely, was situate on any of the land included in the petition. He had no counsel, neither now, nor twice before when this case was agitated in court. The Court took great pains heretofore to impress on his mind the necessity of preparation for the investigation, but without effect..